Order modified by striking out the provision for the appointment of a referee, and as so modified affirmed, without costs, unless defendants on or before November 9, 1932, file a consent in writing to the appointment of the referee as provided in said order appealed from. If such consent be so filed, the order appealed from is affirmed, without costs. The date for the examination to proceed to be fixed in the order. Appeal from order entered September 6, 1932, dismissed. No opinion. Settle order on notice. Present — Finch, P. J., Martin, O’Malley, Sherman and Townley, JJ.